DETAILED ACTION
Allowable Subject Matter
The indicated allowability of the claims are withdrawn in view of the newly discovered reference(s) to Kamgaing (US 2012/0280380 A1) and Choudhury (7,852,281) [of record, both cited by applicant].  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamgaing (US 2012/0280380 A1).
Kamgaing discloses a semiconductor package (paragraph 25) comprising: an antenna array 100, the antenna array including first and second antenna sub-arrays (at 128, figure 1); a first trace electrically coupling an antenna of the first antenna sub-array to the first radio die and a second trace electrically coupling an antenna of the second antenna sub-array to the second radio die (via traces 544,545 fig.5, antennas 116,117,120,121,511-514 paragraph 40-46), wherein each antenna of the antenna array is electrically coupled to the radio die of the first and second radio dies situated most proximate the antenna (100, 128 fig.1), wherein each sub-array of the first plurality of antenna sub-arrays is situated on or at least partially in the stack of dielectric layers, and wherein the traces are situated on or at least partially in the stack of dielectric layers (via traces 544,545 fig.5, antennas 116,117,120,121,511-514 paragraph 40-46), wherein the stack of dielectric layers include: a second dielectric layer in contact with the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamgaing in view of Choudhury (7,852,281).
Kamgaing had been discussed but fails to teach a maximum difference in the length of the traces is no more than two wavelengths of a signal being carried by the traces.  However, Choudhury teaches a maximum difference in the length (col.5, lines 43-63) of the traces 305,310,315; 325,330,335 fig.3) is no more than two wavelengths of a signal being carried by the traces (col.5, lines 5-26).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Kamgaing with a maximum difference in the length of the traces is no more than two wavelengths of a signal being carried by the traces for the purpose of improving the antenna gain.
  
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845